     Case 1:17-cv-00865-NONE-JLT Document 79 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD GARCIA,                                    No. 1:17-cv-00865-NONE-JLT (PC)

12                        Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13           v.                                          RECOMMENDATIONS AND DENYING
                                                         MOTION FOR SUMMARY JUDGMENT
14    R. PEREZ, et al.,
                                                         (Doc. Nos. 57, 78)
15                        Defendants.

16

17          Plaintiff Richard Garcia is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 6, 2020, Defendants Crisanto and Mello filed a motion for summary

21   judgment on the grounds that plaintiff failed to exhaust administrative remedies prior to filing

22   suit. (Doc. No. 57.) Plaintiff filed an opposition to defendants’ motion on February 18, 2020.

23   (Doc. No. 58.) Pursuant to an order from the assigned magistrate judge (Doc. No. 59), plaintiff

24   filed a supplemental opposition on March 30, 2020 (Doc. Nos. 64-66). Defendants filed a reply

25   to the supplemental opposition on April 2, 2020. (Doc. No. 67.)

26          On May 15, 2020, defendants filed a notice of “partial withdrawal” of their motion for

27   summary judgment. (Doc. No. 73.) Defendants “withdr[ew] their argument that Plaintiff failed

28   to timely submit an administrative grievance related to his claims in this matter, and they
     Case 1:17-cv-00865-NONE-JLT Document 79 Filed 07/16/20 Page 2 of 2


 1   submit[ted] for ruling on the second argument in their motion for summary judgment,” i.e., that

 2   even if plaintiff timely filed a grievance, “it would not have sufficed to exhaust his claims against

 3   Defendants Crisanto and Mello.” (Id.)

 4          On June 11, 2020, the assigned magistrate judge issued findings and recommendations,

 5   recommending that defendants’ motion for summary judgment be denied. (Doc. No. 78.) The

 6   magistrate judge found that plaintiff submitted an administrative grievance that provided

 7   sufficient information to (1) assist an appeals coordinator in making a reasonable attempt to

 8   identify the defendants, as required by state regulations, and (2) place prison officials on notice of

 9   the nature of the wrong alleged in this action. (Id. at 7.) Accordingly, the magistrate judge found

10   that the grievance sufficed to exhaust plaintiff’s administrative remedies with respect to the

11   claims against the defendants. (Id. at 8.)

12          The findings and recommendations were served on defendants and provided twenty-one

13   (21) days to file objections thereto. (Id.) Defendants have not filed any objections and the time

14   do so has passed.

15          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

16   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

17   and recommendations to be supported by the record and proper analysis.

18          Accordingly,

19          1.    The findings and recommendations issued on June 11, 2020 (Doc. No. 78) are

20                adopted in full;

21          2.    Defendants’ motion for summary judgment (Doc. No. 57) is denied; and,

22          3.    This matter is referred back to the assigned magistrate judge for further proceedings.

23
     IT IS SO ORDERED.
24

25      Dated:     July 16, 2020
                                                        UNITED STATES DISTRICT JUDGE
26
27

28

                                                        2
